978 F.2d 1260
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Joseph D. WAMPLER, Plaintiff-Appellant,v.UNITED STATES NUCLEAR REGULATORY COMMISSION, Defendant-Appellee.
No. 91-2190.
United States Court of Appeals, Sixth Circuit.
Nov. 2, 1992.

Before KEITH, KENNEDY and NATHANIEL R. JONES, Circuit Judges.
PER CURIAM:


1
Appellant, Joseph D. Wampler, appeals from the United States District Court's grant of summary judgment for the Nuclear Regulatory Commission, dismissing appellant's cause of action under the Privacy Act, 5 U.S.C. § 552a.   The Privacy Act prohibits agencies from disclosing documents or information that are records contained within a system of records.   The district court held that the Nuclear Regulatory Commission did not violate the Privacy Act by disclosing the terms of Wampler's settlement agreement with his former employer because this information was not included in the agency's system of records.


2
Having carefully considered the record and the issues presented in the briefs and at oral argument, we find no error warranting reversal.   Therefore, we AFFIRM the decision of the Honorable Robert E. DeMascio, United States District Judge for the Eastern District of Michigan, for the reasons set forth in his September 23, 1991, opinion and order.